           Case 4:19-cv-03425-JST Document 45 Filed 08/29/19 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA


                                                 CASE No C 19-03425-JST
NIANTIC, INC.,

                                Plaintiff(s)
                                                 STIPULATION AND [PROPOSED]
 v.
                                                 ORDER SELECTING ADR PROCESS
GLOBAL++, et al.,
                                Defendant(s)

Counsel report that they have met and conferred regarding ADR and have reached the following
stipulation pursuant to Civil L.R. 16-8 and ADR L.R. 3-5. The parties agree to participate in the
following ADR process:
  ■ Early Neutral Evaluation (ENE) (ADR L.R. 5)
  

   Mediation (ADR L.R. 6)

   Early Settlement Conference with a Magistrate Judge (ADR L.R. 7)

   Private ADR (specify process and provider)


The parties agree to hold the ADR session by:
  ■ the presumptive deadline (90 days from the date of the order referring the case to ADR)
  

   other requested deadline:

 Date: August 22, 2019                           /s/ Ryan Spear, Perkins Coie LLP
                                                 Attorney for Plaintiff
 Date: August 22, 2019                           /s/ Fabio E. Marino, Polsinelli LLP
                                                 Attorney for Defendant


  IT IS SO ORDERED.                                                                         
  IT IS SO ORDERED WITH THE FOLLOWING MODIFICATIONS:


 DATE: August 29, 2019
                                                 U.S. DISTRICT/MAGISTRATE JUDGE




 Form ADR-Stip rev. 1-15-2019
